12/07/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0479


                                         DA 20-0479
                                     _________________

AMANDA R. SAYLER,

             Petitioner and Appellant,

      v.                                                            ORDER

STATE OF MONTANA,

             Respondent and Appellee.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on December 4, 2020, this Court has determined that the brief does
not comply with the below-referenced Rules and must be resubmitted.
       M.R. App. P. 12(1)(d) requires that the brief contain a statement of facts relevant
to the issues presented for review, with specific references to the pages or the parts of the
record at which material facts appear. Appellant’s opening brief cites only to the three-
page District Court order being appealed without reference to other materials in the
record.
       M.R. App. P. 12(1)(g) requires that the brief contain citations to the authorities,
statutes, and pages of the record relied on in the argument. Appellant’s opening brief
lacks citations to quoted references throughout the argument section.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule[s] and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.


       DATED this 7th day of December, 2020.
                                                         For the Court,




                                                         By_________________________
                                                                       Justice Dirk Sandefur




                                                                                   Electronically signed by:
                                                                                        Dirk Sandefur
                                                                              Justice, Montana Supreme Court
                                                                                      December 7 2020